Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of May
1, 2017, by and between Rita O’Connor (the “Executive”) and PLx Pharma Inc., a
Delaware corporation (the “Company”).

 

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and

 

WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions; and

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:

 

1.     Term. The Executive’s employment hereunder shall be effective as of as of
July 1, 2017 (the “Effective Date”) and shall continue until the first
anniversary thereof, unless terminated earlier pursuant to Section 5 of this
Agreement; provided that, on such first anniversary of the Effective Date and
each annual anniversary thereafter (such date and each annual anniversary
thereof, a “Renewal Date”), the Agreement shall be deemed to be automatically
extended, upon the same terms and conditions, for successive periods of one
year, unless either party provides written notice of its intention not to extend
the term of the Agreement at least 60 days’ prior to the applicable Renewal
Date. The period during which the Executive is employed by the Company hereunder
is hereinafter referred to as the “Employment Term.”

 

2.     Position and Duties.

 

2.1     Position. During the Employment Term, the Executive shall serve as Chief
Financial Officer, reporting directly to the Chief Executive Officer of the
Company (the “CEO”) and the Board of Directors of the Company (the “Board”). For
purposes of this Agreement, it is expressly recognized that the Board may
delegate its authority in a particular matter to one or more committees of the
Board, including but not limited to the Compensation Committee, as provided by
the governing documents of the Company. In such position, the Executive shall
have such duties, authority and responsibility as are consistent with the
Executive’s position.

 

2.2      Duties. During the Employment Term, the Executive shall devote
substantially all of her business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the CEO. Notwithstanding the foregoing, the
Executive will be permitted to (a) act or serve as a director, trustee,
committee member or principal of any type of business, civic or charitable
organization and (b) purchase or own less than three percent (3%) of the
publicly traded securities of any corporation; provided that such ownership
represents a passive investment and that the Executive is not a controlling
person of, or a member of a group that controls, such corporation; provided
further that the activities described in clauses (a) and (b) do not interfere in
any material way with the performance of the Executive’s duties and
responsibilities to the Company as provided hereunder, including, but not
limited to, the obligations set forth in Section 2 hereof.

 

 

--------------------------------------------------------------------------------

 

 

3.     Compensation.

 

3.1     Base Salary. The Company shall pay the Executive an annual rate of base
salary of Three Hundred Thousand Dollars ($300,000). Such base salary shall be
paid consistently with the Company’s then current pay practices. The Executive’s
base salary shall be reviewed at least annually by the Board and the Board may,
but shall not be required to, increase (but not decrease) the base salary during
the Employment Term. The Executive’s annual base salary, as in effect from time
to time, is hereinafter referred to as “Base Salary.”

 

3.2     Annual Bonus. The Executive shall be eligible to receive a bonus
pursuant to any bonus plan established by the Board with a target annual bonus
of 30% of base salary. The Board in its sole discretion shall determine the
actual amount of any such bonus and the date upon which it is payable by the
Company. Any such bonuses shall be subject to all applicable withholding
requirements.

 

3.3     Equity Awards. During the Employment Term, the Executive shall be
eligible to participate in the Company’s 2015 Omnibus Incentive Plan or any
successor plan, subject to the terms of the 2015 Omnibus Incentive Plan or
successor plan, as determined by the Board or the Compensation Committee, in its
discretion. In conjunction with Executive’s entrance into this Agreement,
Executive has been granted certain equity awards pursuant to the terms of the
Award Agreement attached hereto as Exhibit A.

 

3.4     Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to benefits and perquisites consistent with the practices of
the Company, and to the extent the Company provides similar benefits or
perquisites (or both) to similarly situated executives of the Company.

 

3.5     Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company and generally available to senior executives of the
Company, as in effect from time to time (collectively, “Employee Benefit
Plans”), to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Company reserves the right to amend or
cancel any Employee Benefit Plans at any time in its sole discretion, subject to
the terms of such Employee Benefit Plan and applicable law.

 

3.6     Vacation. During the Employment Term, the Executive shall be entitled to
twenty five (25) paid vacation days per calendar year (prorated for partial
years) in accordance with the Company’s vacation policies, as in effect from
time to time.

 

3.7     Business Expenses. The Executive shall be entitled to reimbursement for
all reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder, specifically including first-class air travel,
subject to compliance with the Company’s expense reimbursement policies and
procedures.

 

3.8     Indemnification.  The Executive shall be indemnified and advancement of
expenses by the Company as provided in Company’s Bylaws and Certificate of
Incorporation. The obligations under this paragraph shall survive any
termination of the Employment Term.

 

2

--------------------------------------------------------------------------------

 

 

3.9     Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement (including,
without limitation, any changes required to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act), will be subject to such deductions
and clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

 

4.     Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least 15 days advance
written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 4 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.

 

4.1     Termination For Cause or Without Good Reason.  

 

(a)     The Executive’s employment hereunder may be terminated by the Company
for Cause or by the Executive without Good Reason. If the Executive’s employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to receive:

 

 

(i)

any accrued but unpaid Base Salary and accrued but unused vacation, which shall
be paid in accordance with the Company’s customary payroll procedures;

 

 

(ii)

any earned but unpaid Annual Bonus with respect to any completed fiscal year
immediately preceding the Termination Date, which shall be paid on the otherwise
applicable payment date; provided that, if the Executive’s employment is
terminated by the Company for Cause, then any such accrued but unpaid Annual
Bonus shall be forfeited;

 

 

(iii)

reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and

 

 

(iv)

such employee benefits (including equity compensation), if any, as to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 

Items 4.1(a)(i) through 4.1(a)(iv) are referred to herein collectively as the
“Accrued Amounts”.

 

(b)     For purposes of this Agreement, “Cause” shall mean:

 

3

--------------------------------------------------------------------------------

 

 

 

(i)

the Executive’s wilful failure to perform her duties (other than any such
failure resulting from incapacity due to physical or mental illness), and such
failure has not been cured after a period of thirty (30) days’ notice from the
Company;

 

 

(ii)

the Executive’s wilful failure to comply with any valid and legal directive of
the Board;

 

 

(iii)

the Executive’s wilful engagement in dishonesty, illegal conduct or gross
misconduct, which is, in each case, materially injurious to the Company or its
affiliates;

 

 

(iv)

the Executive’s embezzlement, misappropriation or fraud, whether or not related
to the Executive’s employment with the Company;

 

 

(v)

the Executive’s conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

 

 

(vi)

the Executive’s wilful malfeasance or wilful misconduct in connection with the
Executive’s duties hereunder or any act or omission which is materially
injurious to the financial condition or business reputation of the Company;

 

 

(vii)

the Executive’s wilful unauthorized disclosure of Confidential Information (as
defined below);

 

 

(viii)

the Executive’s material breach of any material obligation under this Agreement
or any other written agreement between the Executive and the Company, which
breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Executive of written notice from the Company of such breach,
which notice shall contain the specific reasonable cure requested by the
Company.

 

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered “wilful” unless it is done, or omitted to be done,
by the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.

 

(c)     For purposes of this Agreement, “Good Reason” shall mean the occurrence
of any of the following, in each case during the Employment Term without the
Executive’s written consent:

 

 

(i)

a material reduction in the Executive’s Base Salary;

 

 

(ii)

a relocation of the Company’s corporate offices outside of Houston, TX with a
requirement that the Executive perform her duties in the new location; or

 

4

--------------------------------------------------------------------------------

 

 

 

(iii)

any material breach by the Company of any material provision of this Agreement,
which breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Company of written notice from the Executive of such breach,
which notice shall contain the specific reasonable cure requested by the
Executive;

 

 

(iv)

a material, adverse change in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size, status as a public company and capitalization as of the date of
this Agreement; or

 

 

(v)

a Change in Control of the Company in which this Agreement is not assumed.

 

(d)     “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the effective date of any following
events:

 

 

(i)

Acquisition of Stock by Third Party. Any Person is or becomes the Beneficial
Owner (as such term is defined in Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and any rules and regulations
promulgated thereunder), directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding shares of capital stock;

 

 

(ii)

Change in Board. During any period of one year (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board of Directors of Company (the “Board”), and any new
director (other than a director designated by a person who has effected a
transaction described in subparagraph (i) of this definition without the consent
of the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;

 

 

(iii)

Corporate Transactions. The effective date of a merger or consolidation of the
Company with any other entity, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than a majority of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation which such shares give the holder(s) thereof the power to elect at
least a majority of the board or other governing body of such surviving entity;

 

5

--------------------------------------------------------------------------------

 

 

 

(iv)

Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

 

 

(v)

Other Events. There occurs any other event of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

 

 

The Executive cannot terminate her employment for Good Reason unless she has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances.
If the Executive does not terminate her employment for Good Reason within one
hundred twenty (120) days after the first occurrence of the applicable grounds,
then the Executive will be deemed to have waived her right to terminate for Good
Reason with respect to such grounds.

 

4.2     Termination Without Cause or for Good Reason. The Employment Term and
the Executive’s employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive’s compliance with Sections 5, 6, 7, and 8 of this Agreement and her
execution of a release of claims in favor of the Company, its affiliates and
their respective officers and directors in a form provided by the Company (the
“Release”) and such Release becoming effective within thirty (30) days following
the Termination Date (such 30-day period, the “Release Execution Period”), the
Executive shall be entitled to receive the following:

 

(a)     continued Base Salary for one year following the Termination Date
payable in equal instalments in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which shall commence within
thirty (30) days following the Termination Date;

 

(b)     any Annual Bonus earned for a previously completed fiscal year but
unpaid as of the Termination Date;

 

(c)     a payment equal to the product of (i) the Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Date of Termination
occurs based on achievement of the applicable performance goals for such year
and (ii) a fraction, the numerator of which is the number of days the Executive
was employed by the Company during the year of termination and the denominator
of which is the number of days in such year (the “Pro-Rata Bonus”). This amount
shall be paid on the date that annual bonuses are paid to similarly situated
executives;

 

6

--------------------------------------------------------------------------------

 

 

(d)     such employee benefits (including equity compensation), if any, as to
which the Executive may be entitled under the Company’s employee benefit plans
as of the Termination Date;

 

(e)     any personal computer owned by the Company which was used primarily by
the Executive prior to the Termination Date.

 

4.3     Death or Disability.  

 

(a)     The Executive’s employment hereunder shall terminate automatically upon
the Executive’s death during the Employment Term, and the Company may terminate
the Executive’s employment on account of the Executive’s Disability.

 

(b)     If the Executive’s employment is terminated during the Employment Term
on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:

 

 

(i)

the Accrued Amounts; and

 

 

(ii)

a lump sum payment equal to the Pro-Rata Bonus/Annual Bonus, if any, that the
Executive would have earned for the fiscal year in which the Termination Date
occurs based on the achievement of applicable performance goals for such year,
which shall be payable on the date that annual bonuses are paid to the Company’s
similarly situated executives, but in no event later than two-and-a-half (2 1/2)
months following the end of the fiscal year in which the Termination Date
occurs.

 

Notwithstanding any other provision contained herein, all payments made in
connection with the Executive’s Disability shall be provided in a manner which
is consistent with federal and state law.

 

(c)     For purposes of this Agreement, Disability shall mean the Executive’s
inability, due to physical or mental incapacity, to substantially perform her
duties and responsibilities under this Agreement for one hundred eighty (180)
days out of any three hundred sixty-five (365) day period or one hundred twenty
(120) consecutive days. Any question as to the existence of the Executive’s
Disability as to which the Executive and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive and the Company. If the Executive and the Company cannot agree
as to a qualified independent physician, each shall appoint such a physician and
those two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and the
Executive shall be final and conclusive for all purposes of this Agreement.

 

4.4     Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 4.3(a) on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 25. The Notice of
Termination shall specify:

 

(a)     The termination provision of this Agreement relied upon;

 

7

--------------------------------------------------------------------------------

 

 

(b)     To the extent applicable, the facts and circumstances claimed to provide
a basis for termination of the Executive’s employment under the provision so
indicated; and

 

(c)     The applicable Termination Date.

 

4.5     Termination Date. The Executive’s Termination Date shall be:

 

(a)     If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;

 

(b)     If the Executive’s employment hereunder is terminated on account of the
Executive’s Disability, the date that it is determined that the Executive has a
Disability;

 

(c)     If the Company terminates the Executive’s employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;

 

(d)     If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than fifteen (15) days following the date on which the Notice of Termination is
delivered; provided that, the Company shall have the option to provide the
Executive with a lump sum payment equal to fifteen (15) days’ Base Salary in
lieu of such notice, which shall be paid in a lump sum on the Executive’s
Termination Date and for all purposes of this Agreement, the Executive’s
Termination Date shall be the date on which such Notice of Termination is
delivered;

 

(e)     If the Executive terminates her employment hereunder with or without
Good Reason, the date specified in the Executive’s Notice of Termination, which
shall be no less than fifteen (15) days following the date on which the Notice
of Termination is delivered; provided that, the Company may waive all or any
part of the fifteen (15) day notice period for no consideration by giving
written notice to the Executive and for all purposes of this Agreement, the
Executive’s Termination Date shall be the date determined by the Company; and

 

(f)     If the Executive’s employment hereunder terminates because either party
provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.

 

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.

 

4.6     Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the board of directors (or a committee thereof) of the Company or any of its
affiliates or any position that Executive holds with any other entity at the
request or designation of the Company. To the extent appropriate, Executive
shall execute and deliver such notices or other instruments as shall be required
by give effect to the foregoing as may reasonably be requested by the Company.

 

8

--------------------------------------------------------------------------------

 

 

4.7     Section 280G .  

 

(a)     If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with the Executive’s termination of employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the “280G
Payments”) constitute “parachute payments” within the meaning of Section 280G of
the Code and will be subject to the excise tax imposed under Section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive, no later than
the time such Excise Tax is required to be paid by the Executive or withheld by
the Company, an additional amount (the “280G Gross-Up Payment”) equal to the sum
of the Excise Tax payable by the Executive, plus the amount necessary to put the
Executive in the same after-tax position (taking into account any and all
applicable federal, state and local excise, income or other taxes at the highest
applicable rates on such 280G Payments and on any payments under this Section
5.7 or otherwise as if no Excise Tax had been imposed).

 

(b)     All calculations and determinations under this Section 5.7 shall be made
by an independent accounting firm or independent tax counsel appointed by the
Company (the “Tax Counsel”) whose determinations shall be conclusive and binding
on the Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 5.7, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and the
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 5.7. The Company shall bear all costs the Tax Counsel may
reasonably incur in connection with its services.

 

5.     Cooperation. To facilitate the orderly conduct of the Company, the
Executive agrees to cooperate, at no charge, with the Company’s reasonable
requests for information or assistance related to (i) the time of her
employment, (ii) any investigations (including internal investigations) and
audits of the Company’s management’s current and past conduct and business and
accounting practices and (iii) the Company’s defence of, or other participation
in, any administrative, judicial, or other proceeding arising from any charge,
complaint or other action which has been or may be filed relating to the period
during which Executive was employed by the Company. The Company will promptly
reimburse Executive for her reasonable, customary and documented out-of-pocket
business expenses in connection with the performance of her duties under this
Section 5.

 

6.     Confidential Information. The Executive understands and acknowledges that
during the Employment Term, she will have access to and learn about Confidential
Information, as defined below.

 

9

--------------------------------------------------------------------------------

 

 

6.1     Confidential Information Defined.  

 

(a)     Definition.

 

For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, all information not generally known to the public, in spoken,
printed, electronic or any other form or medium, relating directly or indirectly
to: business processes, practices, methods, policies, plans, publications,
documents, research, operations, services, strategies, techniques, agreements,
contracts, terms of agreements, transactions, potential transactions,
negotiations, pending negotiations, know-how, trade secrets, work-in-process,
databases, manuals, records, articles, systems, material, sources of material,
supplier information, vendor information, financial information, results,
accounting information, accounting records, legal information, marketing
information, advertising information, pricing information, credit information,
design information, payroll information, staffing information, personnel
information, employee lists, supplier lists, vendor lists, developments,
reports, internal controls, security procedures, graphics, drawings, sketches,
market studies, sales information, revenue, costs, formulae, notes,
communications, algorithms, product plans, designs, styles, models, ideas,
audiovisual programs, inventions, unpublished patent applications, original
works of authorship, discoveries, experimental processes, experimental results,
specifications, customer information, customer lists, client information, client
lists, manufacturing information, factory lists, distributor lists, and buyer
lists of the Company or its businesses or any existing or prospective customer,
supplier, investor or other associated third party, or of any other person or
entity that has entrusted information to the Company in confidence.

 

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

 

The Executive understands and agrees that Confidential Information includes
information developed by her in the course of her employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.

 

(b)     Company Creation and Use of Confidential Information.

 

The Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the pharmaceutical industry. The Executive understands and acknowledges that as
a result of these efforts, the Company has created, and continues to use and
create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.

 

10

--------------------------------------------------------------------------------

 

 

(c)     Disclosure and Use Restrictions.

 

The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency. The Executive shall, to the extent permitted by
applicable law, promptly provide written notice of any such order to the Board.

 

The Executive understands and acknowledges that her obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after she begins employment by the Company) and
shall continue during and after her employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.

 

7.     Restrictive Covenants.

 

7.1     Acknowledgment. The Executive understands that the nature of the
Executive’s position gives her access to and knowledge of Confidential
Information and places her in a position of trust and confidence with the
Company. The Executive understands and acknowledges that the intellectual or
artistic services she provides to the Company are unique, special or
extraordinary.

 

The Executive further understands and acknowledges that the Company’s ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

 

7.2     Non-competition. Because of the Company’s legitimate business interest
as described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the two (2) years, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity.

 

For purposes of this Section 7, “Prohibited Activity” is activity in which the
Executive participates, directly or indirectly, as an employee, employer, owner,
operator, manager, advisor, consultant, agent, employee, partner, director, or
officer, or any other similar capacity to an entity providing goods or services
competitive with those offered by the Company.

 

11

--------------------------------------------------------------------------------

 

 

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

 

This Section 7 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall, to the extent permitted by applicable
law, promptly provide written notice of any such order to the Board.

 

7.3    Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company during two
(2) years, to run consecutively, beginning on the last day of the Executive’s
employment with the Company.

 

7.4    Non-solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
she will have access to and learn about much or all of the Company’s customer
information. “Customer Information” includes, but is not limited to, names,
phone numbers, addresses, e-mail addresses, order history, order preferences,
chain of command, pricing information and other information identifying facts
and circumstances specific to the customer and relevant to sales.

 

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

 

The Executive agrees and covenants, during two (2) years, to run consecutively,
beginning on the last day of the Executive’s employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company’s current, former or prospective customers for
purposes of offering or accepting goods or services competitive with those
offered by the Company.

 

8.     Non-disparagement. The Executive agrees and covenants that she will not
at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning the Company or its businesses, or any of its employees, officers, and
existing and prospective customers, suppliers, investors and other associated
third parties.

 

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall, to the extent permitted by applicable
law, promptly provide written notice of any such order to the Board.

 

12

--------------------------------------------------------------------------------

 

 

9.   Acknowledgement. The Executive acknowledges and agrees that the services to
be rendered by her to the Company are of a special and unique character; that
the Executive will obtain knowledge and skill relevant to the Company’s
industry, methods of doing business and marketing strategies by virtue of the
Executive’s employment; and that the restrictive covenants and other terms and
conditions of this Agreement are reasonable and reasonably necessary to protect
the legitimate business interest of the Company.

 

The Executive further acknowledges that the amount of her compensation reflects,
in part, her obligations and the Company’s rights under Sections 6, 7, and 8 of
this Agreement; that she has no expectation of any additional compensation,
royalties or other payment of any kind not otherwise referenced herein in
connection herewith; that she will not be subject to undue hardship by reason of
her full compliance with the terms and conditions of Sections 6, 7, and 8 of
this Agreement or the Company’s enforcement thereof.

 

10.     Remedies. In the event of a breach or threatened breach by the Executive
of Sections 6, 7, and 8 of this Agreement, the Executive hereby consents and
agrees that the Company shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief.

 

11.    Arbitration. Any dispute, controversy or claim arising out of or related
to this Agreement or any breach of this Agreement shall be submitted to and
decided by binding arbitration. Arbitration shall be administered exclusively by
American Arbitration Association and shall be conducted consistent with the
rules, regulations and requirements thereof as well as any requirements imposed
by state law. The arbitration shall be held in the City of Houston, Texas, or
such other place as may be agreed upon at the time by the parties to the
arbitration. The arbitrator(s) shall, in their award, allocate between the
parties the costs of arbitration, which shall include reasonable attorneys’ fees
of the parties, as well as the arbitrators’ fees and expenses, in such
proportions as the arbitrator(s) deem just. Any arbitral award determination
shall be final and binding upon the Parties.

 

12.   Proprietary Rights.

 

12.1     Work Product. The Executive acknowledges and agrees that all writings,
works of authorship, technology, inventions, discoveries, ideas and other work
product of any nature whatsoever, that are created, prepared, produced,
authored, edited, amended, conceived or reduced to practice by the Executive
individually or jointly with others during the period of, and related to, her
employment by the Company (regardless of when or where the Work Product is
prepared or whose equipment or other resources is used in preparing the same)
and all printed, physical and electronic copies, all improvements, rights and
claims related to the foregoing, and other tangible embodiments thereof
(collectively, “Work Product”), as well as any and all rights in and to
copyrights, trade secrets, trademarks (and related goodwill), patents and other
intellectual property rights therein arising in any jurisdiction throughout the
world and all related rights of priority under international conventions with
respect thereto, including all pending and future applications and registrations
therefor, and continuations, divisions, continuations-in-part, reissues,
extensions and renewals thereof (collectively, “Intellectual Property Rights”),
shall be the sole and exclusive property of the Company.

 

13

--------------------------------------------------------------------------------

 

 

For purposes of this Agreement, Work Product includes, but is not limited to,
Company information, including plans, publications, research, strategies,
techniques, agreements, documents, contracts, terms of agreements, negotiations,
know-how, work in process, databases, manuals, results, developments, reports,
graphics, drawings, sketches, market studies, formulae, notes, communications,
algorithms, product plans, product designs, styles, models, audiovisual
programs, inventions, unpublished patent applications, original works of
authorship, discoveries, experimental processes, experimental results,
specifications, customer information, client information, customer lists, client
lists, manufacturing information, marketing information, advertising information
and sales information.

 

12.2     Work Made for Hire; Assignment. The Executive acknowledges that, by
reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is “work made for hire” as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive’s entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company’s rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

 

12.3     Further Assurances; Power of Attorney. During and after her employment,
the Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive’s behalf in her name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company’s request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

 

12.4     No License. The Executive understands that this Agreement does not, and
shall not be construed to, grant the Executive any license or right of any
nature with respect to any Work Product or Intellectual Property Rights or any
Confidential Information, materials, software or other tools made available to
her by the Company.

 

14

--------------------------------------------------------------------------------

 

 

13.     Security.

 

13.1     Security and Access. The Executive agrees and covenants (a) to comply
with all Company security policies and procedures as in force from time to time
including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities
Information Technology and Access Resources”); (b) not to access or use any
Facilities and Information Technology Resources except as authorized by the
Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive’s
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event she learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

 

13.2     Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, webcams, manuals, reports, files, books, compilations, work product,
e-mail messages, recordings, thumb drives or other removable information storage
devices, hard drives, and data and all Company documents and materials belonging
to the Company and stored in any fashion, including but not limited to those
that constitute or contain any Confidential Information or Work Product, that
are in the possession or control of the Executive, whether they were provided to
the Executive by the Company or any of its business associates or created by the
Executive in connection with her employment by the Company; and (ii) delete or
destroy all copies of any such documents and materials not returned to the
Company that remain in the Executive’s possession or control, including those
stored on any non-Company devices, networks, storage locations and media in the
Executive’s possession or control. For clarification, regardless of the
circumstances of the termination, the Executive shall be entitled to retain,
free and clear of any obligation to the Company, the cell phone, laptop
computer, and desktop computer used by the Executive while employed by the
Company.

 

14.     Publicity. The Executive hereby irrevocably consents to any and all uses
and displays, by the Company and its agents, representatives and licensees, of
the Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of her employment by the Company, for all legitimate commercial and
business purposes of the Company (“Permitted Uses”). without further consent
from or royalty, payment or other compensation to the Executive. The Executive
hereby forever waives and releases the Company and its directors, officers,
employees and agents from any and all claims, actions, damages, losses, costs,
expenses and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of her employment by the
Company, arising directly or indirectly from the Company’s and its agents’,
representatives’ and licensees’ exercise of their rights in connection with any
Permitted Uses.

 

15

--------------------------------------------------------------------------------

 

 

15.     Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the state of Texas without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the City of Houston, Texas. The parties hereby irrevocably
submit to the exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.

 

16.     Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.

 

17.     Modification and Waiver. No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by the Executive and the Company. No waiver by either of the parties of
any breach by the other party hereto of any condition or provision of this
Agreement to be performed by the other party hereto shall be deemed a waiver of
any similar or dissimilar provision or condition at the same or any prior or
subsequent time, nor shall the failure of or delay by either of the parties in
exercising any right, power or privilege hereunder operate as a waiver thereof
to preclude any other or further exercise thereof or the exercise of any other
such right, power or privilege.

 

18.     Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.

 

The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.

 

The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

 

16

--------------------------------------------------------------------------------

 

 

19.     Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

 

20.     Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

21.     Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.

 

22.     Section 409A. This Agreement is intended to comply with Section 409A or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with her termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

 

23.     Notification to Subsequent Employer. When the Executive’s employment
with the Company terminates, the Executive agrees to notify any subsequent
employer of the restrictive covenants section contained in this Agreement. In
addition, the Executive authorizes the Company to provide a copy of the
restrictive covenants section of this Agreement to third parties, including but
not limited to, the Executive’s subsequent, anticipated or possible future
employer.

 

24.     Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.

 

17

--------------------------------------------------------------------------------

 

 

25.     Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses set forth below (or such other addresses as
specified by the parties by like notice):

 

If to the Company:

 

PLx Pharma Inc.

8285 El Rio, Suite 130

Houston, TX 77054

 

If to the Executive:

 

Rita O’Connor

*******

*******

 

26.     Representations of the Executive. The Executive represents and warrants
to the Company that:

 

26.1     The Executive’s acceptance of employment with the Company and the
performance of her duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which she is a party or is otherwise bound.

 

26.2     The Executive’s acceptance of employment with the Company and the
performance of her duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

 

27.     Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.

 

28.     Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

 

29.   Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT SHE HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HER CHOICE BEFORE SIGNING THIS
AGREEMENT.

 

 

[SIGNATURE PAGE FOLLOWS]

 

18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

PLX PHARMA INC.

 

 

 

By: /s/ Natasha Giordano

Natasha Giordano

President

   

 

 

EXECUTIVE

 

 

 

Signature: /s/ Rita O’Connor

Print Name: Rita O’Connor

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

AWARD AGREEMENT

PLx Pharma Inc. 2015 Omnibus Incentive Plan

 

Non-Qualified Stock Option

 

This Award Agreement (this “Agreement”) is entered into between PLx Pharma Inc.,
a Delaware corporation (“Company”), and Participant pursuant to the terms of the
PLx Pharma Inc. 2015 Omnibus Incentive Plan (as may be amended from time to
time, the “Plan”). As used herein, “Participant” means Rita O’Connor.
Capitalized terms used in this Agreement but not otherwise defined in this
Agreement have the meanings set forth in the Plan.

 

1.     Grant of Stock Option. Company grants to Participant a Non-qualified
Stock Option (the “Stock Option”) on July 1, 2017 (“Date of Grant”) to purchase
up to Sixty Thousand (60,000) shares of Common Stock (the “Shares”) in
accordance with the terms of this Agreement and the Plan. The Shares, when
issued to Participant upon the exercise of the Stock Option, will be fully paid
and non-assessable.

 

2.     Purchase Price. The Option Price of the Shares will be a price per Share,
which represents the Fair Market Value on the Date of Grant. The Company will
provide the participant with written notice of the Option Price within thirty
(30) days of the date of its determination by the Company.

 

3.     Term of Award. The Award Period during which the Stock Option is in
effect will commence on the Date of Grant and end on the tenth anniversary of
the Date of Grant, unless the Stock Option otherwise terminates or is forfeited
under the terms of the Plan or this Agreement prior to the expiration of the
Award Period, including, without limitation, in connection with Participant’s
termination of service as an employee as provided under Section 5 of this
Agreement.

 

4.     Exercise of Stock Option. No portion of the Stock Option may be exercised
prior to July 1, 2018, and may only be exercised to the extent the Shares under
the Stock Option had vested in accordance with the schedule below. Subject to
the provisions of the Plan relating to suspension or termination from the Plan
or the provisions of forfeiture and lapsing of the Stock Option upon a
termination of service as described in Section 5 of this Agreement, the Shares
under the Stock Option will be available for exercise in the following
increments, provided Participant has continually remained a full time employee
of the Company through such dates: 20,000 shares vest on July 1, 2018; 20,000
shares vest on July 1, 2019; and the remaining 20,000 shares vest on July 1,
2020.

 

The Stock Option must be exercised in accordance with the Plan and
administrative regulations established by the Committee by delivering to the
Company’s principal business office: (1) an Exercise Notice in the form approved
by the Committee that designates the Exercise Date and the number of Shares
under the Stock Option to be exercised and (2) full payment for the total Option
Price of the Shares to be exercised on the Exercise Date. Failure to exercise
the Stock Option in accordance with the Plan and the regulations established by
the Committee shall render such exercise ineffective. In the event of any
failure by Participant to pay for the number of Shares specified in the Exercise
Notice on the Exercise Date, the exercise of the Stock Option with respect to
such number of Shares will be treated as if it had never been made.

 

 

--------------------------------------------------------------------------------

 

 

If any law or regulation requires Company to take any action with respect to the
Shares specified in the Exercise Notice, then the date of delivery of the Shares
against payment will be extended for the period necessary to take such action.

 

5.     Termination of Service. The terms and conditions applicable to the Stock
Option in the event of a termination of service with the Company or its
Subsidiaries will be as follows:

 

(a)     Involuntary Termination Not for Cause or Voluntary Termination by
Participant. If Participant’s employment is terminated for any reason other than
as described in Sections 5(b), (c) and (d) below: (i) the portion of this Stock
Option that has not vested on or prior to such date of termination shall
automatically lapse and be forfeited, and (ii) the portion of this Stock Option
that has vested but has not been exercised shall automatically lapse and be
forfeited at the close of business on the 90th day following that date of
Participant’s termination, unless the Stock Option expires earlier according to
its terms.

 

(b)     Involuntary Termination for Cause. If Participant’s employment is
involuntarily terminated by the Company for Cause: (i) the portion of any Stock
Option that has not vested on or prior to such date of termination shall
automatically lapse and be forfeited, and (ii) the portion of this Stock Option
that has vested but has not been exercised shall automatically lapse and be
forfeited at the close of business on the 30th day following that date of
Participant’s termination, unless the Stock Option expires earlier according its
terms.

 

(c)     Death or Disability. If Participant’s employment is terminated through
death or Disability, the Stock Option will remain outstanding through the
remainder of the Award Period and vest and become exercisable in accordance with
the schedule set forth in Section 4 as if Participant continually remained in
service as an employee through such date, unless the Stock Option expires
earlier according its terms.

 

(d)     Termination in Connection with a Change in Control. Notwithstanding
anything to the contrary set forth in this Agreement, in the event this Stock
Option is assigned by a successor corporation or otherwise survives a Change in
Control, upon the termination of Participant’s employment for any reason other
than (i) an involuntary termination for Cause or (ii) by Participant without
Good Reason, before the second anniversary of the effective date of a Change in
Control, this Stock Option shall fully vest immediately on the date of
termination and become exercisable and remain exercisable for 90 days following
the date of termination, or, in the event of a termination for death or
Disability, for one year following the date of termination, unless the Stock
Option expires earlier according its terms.

 

6.     Change in Control. In addition to the rights provided under Section 5(d),
unless otherwise specifically prohibited under applicable laws, or by any
applicable rules or regulations of any governmental agency or authority or
national securities exchange on which any shares of Company’s capital stock is
then listed or traded, in the event of a Change in Control, notwithstanding any
provision of the Plan or this Agreement to the contrary:

 

 

--------------------------------------------------------------------------------

 

 

(a)     the Stock Option shall become immediately vested and exercisable with
respect to 100% of the shares subject to the Stock Option, and, to the extent
practicable, such acceleration of vesting and exercisability shall occur in a
manner and at a time which allows the Participant the ability to participate in
the Change in Control with respect to the Shares received; and

 

(b)      the Committee may, in its discretion and upon Participant’s request,
provide for the purchase of the Stock Option from Participant for an amount of
cash equal to the amount that would have been obtained by Participant in
connection with the Change in Control upon the exercise of the Stock Option had
such Stock Option been currently exercisable or payable at the effective time of
such Change in Control.

 

7.     Plan Incorporated by Reference. The Plan is incorporated herein, and by
this reference, is made a part hereof for all purposes.

 

8.     Limitation of Rights of Participant. Participant will have no rights with
respect to any Shares not expressly conferred by the Plan or this Agreement.

 

9.     No Assignment. This Agreement and the Stock Option granted hereunder are
of a personal nature and Participant’s rights with respect hereto and thereto
may not be sold, mortgaged, pledged, assigned, transferred, conveyed or disposed
of in any manner by Participant and may not be exercised by any person, other
than Participant, except as expressly permitted under the Plan. Any such
attempted sale, mortgage, pledge, assignment, transfer, conveyance, disposition
or exercise will be void, and Company will not be bound thereby.

 

10.     Successors. This Agreement is binding upon any successors of Company and
the heirs, successors and legal representatives of Participant.

 

11.     Direct Registration. Participant agrees that in lieu of stock
certificates, any Shares issuable in connection with the exercise of the Stock
Option may be issued in uncertificated form in accordance with existing
procedures of the Company and its stock transfer agent.

 

12.     Section 409A. This Agreement and the Award evidenced hereby are intended
to be exempt from, or otherwise comply with, Section 409A of the Code and the
final regulations promulgated thereunder in all respects and shall be
interpreted and administered in such a manner. If necessary in order to ensure
such compliance, this Agreement may be reformed consistent with guidance issued
by the Internal Revenue Service. In no event shall the Company be liable for any
additional tax, interest or penalties that may be imposed on Participant under
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code.

 

 

--------------------------------------------------------------------------------

 

 

13.     Definitions. For the purposes of this Agreement, the following terms
shall have the meanings as indicated:

 

“Cause” means (i) the willful and continued failure by Participant substantially
to perform Participant’s duties with the Company or any of its Subsidiaries
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Participant by the Company that specifically identifies the
manner in which the Company believes that Participant has not substantially
performed Participant’s duties, or (ii) the willful engaging by Participant in
conduct demonstrably and materially injurious to the Company, or (iii) a
conviction of, a plea of nolo contendere, a guilty plea, or confession by
Participant to, an act of fraud, misappropriation or embezzlement or any crime
punishable as a felony or any other crime that involves moral turpitude. For
purposes of this definition, no act, or failure to act, on the part of
Participant shall be considered “willful” unless done, or omitted to be done, by
Participant without reasonable belief that Participant’s action or omission was
in the best interests of the Company and was lawful. With respect to the above
definition of “Cause”, no act or conduct by Participant will constitute “Cause”
if Participant acted: (i) in accordance with the instructions or advice of
counsel representing the Company, or (ii) as required by legal process.

 

“Change in Control” shall be deemed to occur upon the earliest to occur after
the date of this Agreement of any of the effective date of any following events:

 

(i)     Acquisition of Stock by Third Party. Any Person is or becomes the
Beneficial Owner (as such term is defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and any rules and
regulations promulgated thereunder), directly or indirectly, of securities of
the Company representing twenty percent (20%) or more of the combined voting
power of the Company’s then outstanding shares of capital stock;

 

(ii)     Change in Board. During any one-year period (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board of Directors of Company (the “Board”), and any
new director (other than a director designated by a person who has effected a
transaction described in subparagraph (i) of this definition without the consent
of the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a least a majority of the members of the
Board;

 

(iii)     Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than a majority of the combined voting
power of the voting securities of the surviving entity outstanding immediately
after such merger or consolidation which such shares give the holder(s) thereof
the power to elect at least a majority of the board or other governing body of
such surviving entity;

 

 

--------------------------------------------------------------------------------

 

 

(iv)    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; or

 

(v)     Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act, whether or not the Company is then subject
to such reporting requirement.

 

“Disability” means that Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months.

 

“Good Reason” means:

 

 

(a)

the assignment to Participant of any duties inconsistent with Participant’s
position (including offices, titles and reporting requirements), authority,
duties or responsibilities as in effect immediately prior to the Change in
Control, or any other action by Company that results in a diminution in such
position, authority, duties or responsibilities (excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith);or

 

 

(b)

any requirement that Participant be based at any office or location more than
fifty (50) miles from his or her office or location prior to the Change in
Control; or

 

 

(c)

any failure by Company to continue in effect any cash or stock-based incentive
or bonus plan, retirement plan, welfare benefit plan or other compensation,
retirement or benefit plan and policy, unless the aggregate value (as computed
by an independent benefits consultant selected by Company and reasonably
acceptable to Participant or Participant’s legal representative) of the
diminution of all such compensation, retirement or benefit plans and policies
provided Participant is not materially less than their aggregate value as in
effect at any time during the one hundred twenty (120) day period immediately
preceding a Change in Control or, if more favorable to Participant, those
provided generally at any time after the Change in Control to other
similarly-situated employees or Participant; or

 

 

(d)

in the event of a Prospective Change in Control, Company and Participant have
not received written notice at least five (5) business days prior to the
anticipated closing date of the transaction giving rise to the Change in Control
from the successor to all or a substantial portion of the Company's business
and/or assets that such successor is willing as of the closing to assume and
agree to perform Company's obligations under this Agreement in the same manner
and to the same extent that Company is hereby required to perform.

 

 

--------------------------------------------------------------------------------

 

 

Participant must provide written notice to Company of the existence of the
condition(s) described in (a) through (d) above within 90 days of the initial
existence of the condition(s). Company shall have 30 days after such notice is
given during which to remedy the condition(s), and such occurrence shall not be
deemed to constitute Good Reason if such event or circumstance has been fully
corrected by Company within the 30 day cure period and Participant has been
reasonably compensated for monetary losses or damages resulting therefrom.

 

“Person” means a person (as such term is used in Rule 13d-5 promulgated under
the Exchange Act), or group (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act and the rules and regulations promulgated
thereunder)).

 

“Prospective Change in Control” shall mean (i) any offer presented, directly or
indirectly, to the Board which, if consummated, would constitute a Change in
Control, or (ii) any negotiation with the Board or any committee or
representative thereof to make such an offer (including the unilateral
announcement of the terms on which such an offer would be made).

 

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 

 

--------------------------------------------------------------------------------

 

 

By your signature and the Company’s signature below, you and the Company agree
that the Stock Option referenced above is granted under and governed by the
terms and conditions of the this Award Agreement and the Plan (as may be
amended) attached hereto, all of which are made a part of this agreement.

 

 

PLX PHARMA INC.

 

 

 

By: /s/ Natasha Giordano

Natasha Giordano

President

   

 

 

PARTICIPANT

 

 

 

Signature: /s/ Rita O’Connor

Print Name: Rita O’Connor

 